PER CURIAM:
Judgment for plaintiffs in the trial court was entered September 12, 1979, and on September 25, 1979, defendants, inter alia, filed their motion for a new trial. The after-trial motions were overruled December 21, 1979, thereby making the judgment final for purposes of appeal. Rule 81.05, V.A.M.R. As required by Rule 81.04, V.A. M.R., the notice of appeal should have been filed no later than Monday, December 31, 1979. However, defendants’ notice of appeal was not filed until Friday, January 4, 1980, or four days too late.
The filing of a timely notice of appeal is mandatory and jurisdictional. As the notice was untimely filed, we have no jurisdiction in the cause on appeal and no choice but to dismiss the appeal. Rahhal v. Mossie, 577 S.W.2d 143, 145[3] (Mo.App.1979).
We also observe that pursuant to-defendants’ motion, the time for filing the record on appeal was extended to July 2, 1980, on which date the transcript was filed in this court, with the legal file deposited here July 7, 1980. Since the transcript filing, showing the matters of record recited above, was more than six months after the date of final judgment, we also have no opportunity to advise relative to a motion for a special order permitting a late filing of a notice of appeal, or authority to entertain such a motion. Rule 81.07(a), V.A.M.R.
All concur, except FLANIGAN, C. J., concurs in result only.